DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/488,116. Receipt of the Response to the Election/Restriction filed on 04/20/2022 is acknowledged.
Claims 1-20 are pending.
Claim 21 is cancelled.
Claims 16-18 are withdrawn from consideration.
Claims 1-15, 19, and 20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-15, 19, and 20 in the reply filed on 04/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Therefore, claims 16-18 are withdrawn from consideration for defining a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 19 each define the limitations “its,” which renders the claimed invention indefinite since multiple elements have been defined prior to use of the pronoun “its” and one of ordinary skill in the art would not know what element is being referred back to. For examining purposes and in light of the specification and drawings, “its” is considered to refer back to the laminated shell. Moreover, claims 2-15 and 20 are rendered indefinite for their dependencies upon one of claims 1, 9,and 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winchester (Winchester D; “Radical technology in the pipeline,” Offshore Engineer, Thomas Telford, London, GB, June 1 1999, pages 19-21, XP002186633).
Regarding claim 1, Winchester discloses an extendible member (see the bottom left two figures on page 21) comprising a laminated shell of plural fiber reinforced layers (three layers of fiber reinforced material are provided to form such a shell) constructed and arranged to be configurable between a coiled form (see the stowed configuration on page 21) and an extended form (see the deployed configuration on page 21), wherein in the extended form of the laminated shell is resiliently biased in the form of an elongate tube (see the deployed configuration on page 21) having longitudinal edges defining a slit along its length (the stepped seam is considered to form the slit along the length of the member) and wherein the laminated shell can be opened out at the slit to assume a flattened form in which it can be wound about an axis extending transversely to its longitudinal direction to assume its coiled form (see the stowed configuration on page 21), wherein in the region of one or both longitudinal edges, the amount of reinforcing fiber is less than in the region between the edge regions (the figures on page 21 depict the longitudinal edges comprise of only one layer of material and thus comprise of less reinforcing fiber than at the center location where three layers are provided as defined).
Regarding claim 2, Winchester discloses at least one layer of the laminated shell does not extend as far towards the edge of the laminated shell as at least one other layer of the laminated shell so as to reduce the amount of reinforcing fiber in the region of that edge (see the figures on page 21, where the bottommost layer does not extend as far as the middle and topmost layers with respect to the left, longitudinal edge of the member).
Regarding claim 3, Winchester discloses at least one outer layer of the laminated shell does not extend to the edge of the laminated shell (The bottommost layer is considered to not extend to the left edge of the shell. Alternatively, the middle layer on page 21 can be considered one of two outer layers that does not extend to either of the left and right edges.).
Regarding claim 4, Winchester discloses at least one inner layer of the laminated shell does not extend to the edge of the laminated shell such that the separation of the outer layers of the laminated shell is less in the edge region compared with the region between the edge regions (see the figures on page 21, where the middle inner layer does not extend to the either edge region and the outer layers on the top and bottom extend to respective edge regions so that more fiber material is present in the center of the member).
Regarding claim 5, Winchester discloses at least three different layers of the laminated shell extend to different transverse extents (see the figure on page 21, where three different layers are provided and each layer extends to different positions and to different extents of the entire member).
Regarding claim 9, Winchester discloses the extendible member exhibits bi-stability in its coiled and extended forms (the NPL includes multiple instances which teach the member is to be bistable in both forms).
Regarding claim 10, Winchester discloses a strip of flexible material attached to the laminated shell in one or both edge regions to increase the bending stiffness of the edge (since three layers of material are provided, the topmost or bottommost layer can be considered a strip of flexible material provided on a respective edge of the shell to increase the bending stiffness thereat, where the other two layers can be considered the plurality of fiber reinforced layers as defined).
Regarding claim 11, Winchester discloses the flexible material at least partly takes up the space left by the at least one outer layer not extending as far as at least one other layer (as depicted in the figures on page 21, the topmost or bottommost layer extends, in the deployed state, so as to fill the area of the opposite edge which is left open by reinforcement fiber material not being placed therein, thus meeting such limitations as broadly defined).
Regarding claim 12, Winchester discloses the laminated shell comprises a matrix material in which the reinforcing fibers are disposed and the flexible material is the same as the matrix material (all three layers of the member, where one of such layers is the flexible material as defined as explained above, are formed from reinforcing fibers and matrix polymers as taught on page 19).
Regarding claim 13, Winchester discloses the flexible material is a polymer or other ductile, elastomeric, elasto-plastic or visco-elastic material (as explained above, all three layers of the member, where one of such layers is the flexible material as defined as explained above, are formed from reinforcing fibers and matrix polymers as taught on page 19 and thus the flexible material is considered formed from a polymer as defined).

Claim(s) 1-3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daton-Lovett ‘741 (WO2012/168741).
Regarding claim 1, Daton-Lovett ‘741 discloses an extendible member (see figure 4a) comprising a laminated shell of plural fiber reinforced layers (layers #14 and #15 are constructed from fiber reinforced polymers, see page 19) constructed and arranged to be configurable between a coiled form (see figure 4b) and an extended form (see figure 4a), wherein in the extended form of the laminated shell is resiliently biased in the form of an elongate tube (see figure 4a) having longitudinal edges defining a slit along its length (see figure 4a) and wherein the laminated shell can be opened out at the slit to assume a flattened form in which it can be wound about an axis extending transversely to its longitudinal direction to assume its coiled form (see figures 3 and 4b), wherein in the region of one or both longitudinal edges, the amount of reinforcing fiber is less than in the region between the edge regions (see figure 4b, where the layer #15 of fiber reinforcement does not extend to the longitudinal edge regions and thus there is less reinforcing fiber at the edge regions than in the central region).
Regarding claim 2, Daton-Lovett ‘741 discloses at least one layer (#15) of the laminated shell does not extend as far towards the edge of the laminated shell as at least one other layer (#14) of the laminated shell so as to reduce the amount of reinforcing fiber in the region of that edge (see figure 4b).
Regarding claim 3, Daton-Lovett ‘741 discloses at least one outer layer of the laminated shell does not extend to the edge of the laminated shell (the layer #15 can be considered the top outer layer of the shell of figure 4b).
Regarding claim 7, Daton-Lovett ‘741 discloses the outer layer or outer layers of the laminated shell have angled plies relative to the longitudinal axis of the extendible member (The last paragraph of page 19 discloses the outer layer #15 can be formed using crisscross patterns of fiber reinforced composite materials and thus at least one of such layers would be formed at an angle relative to longitudinal axis of the extendible member).
Regarding claim 9, Daton-Lovett ‘741 discloses the extendible member exhibits bi-stability in its coiled and extended forms (see page 10).


Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daton-Lovett ‘085 (WO 2015/033085).
Regarding claim 19, Daton-Lovett ‘085 discloses an extendible member comprising a shell (#2) constructed and arranged to be configurable between a coiled form (see figure 2) and an extended form (see figure 8), wherein in the extended form the shell is resiliently biased in the form of an elongated tube having longitudinal edges defining a slit along its length (see figure 8) and wherein the shell can be opened out at the slit to assume a flattened form in which it can be wound about an axis extending transversely to its longitudinal direction to assume its coiled form (see figure 2), and a flexible cord (#18) is attached along the edge of the shell (see figure 8). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Winchester or, in the alternative, under 35 U.S.C. 103 as obvious over Winchester in view of Daton-Lovett ‘741.
Regarding claim 7, Winchester discloses the outer layer or outer layers of the laminated shell have angled plies relative to the longitudinal axis of the extendible member (since all that is defined and required is that such outer layer(s) be angled relative to the longitudinal axis, where even a parallel angle of 0 degrees meets such limitations, the fibers of Winchester would thus comprise of angled plies as defined in order to properly form an extendible member that curves when in the deployed state). However, if the Examiner is considered to over broadly interpret Winchester as meeting such limitations as defined, it is highly well known in the art, as evidenced by Devon-Lovett ‘741, that such layers of reinforcement material are provided at angles, such as plus and minus 45 degrees, in order to allow the member to proper curl during deployment and it would have been obvious to have constructed plies of Winchester to be angled relative to the longitudinal axis, as taught in Devon-Lovett ‘741, in order to properly curl the extendible member in the deployed state.
Regarding claim 8, Winchester discloses, or in the alternative in view of Devon-Lovett ‘741 render obvious, the fiber in the outer layer or outer layers of intrados and/or extrados faces of the extended laminated shell are arranged such that the outer layers exhibit a higher Poisson’s ratio in the direction of the longitudinal axis and/or transverse axis of the extendible member than the inner layers causing increased stability of the laminated shell when reconfigured from the extended form to the coiled form (As explained above in the rejection of claim 7, such extendible members properly function and curl in the deployed state when the Poisson ratio of the outer layers exterior surface are greater than that of the inner layers and thus such features would be considered present within Winchester in order to properly curl such extendible members in the deployed state. Alternatively, Devon-Lovett ‘741 teach that the material with the higher Poisson ratio is provided towards the outer surface of the element in order to properly curl such extendible members and it would have been obvious to have constructed the outer layers of Winchester to comprise of a higher Poisson ratio, as taught in Devon-Lovett ‘741, in order to allow for properly curling of the member in the deployed state.).

Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Daton-Lovett ‘085.
Regarding claim 20, Daton-Lovett ‘085 discloses a flexible fabric or fiber sheath (#16), wherein the flexible fabric or fiber sheath is used to attach the flexible cord to the edge of the shell (see figure 8). The disclosure of Daton-Lovett ‘085 at pages 4 and 5 discloses the pocket #16 is “formed by the mast comprising a sheet or sheets of material on the front or rear surface of the rest of the mast,” where such a mast is constructed from fiber reinforced polymer or fabric materials in order to make a lightweight yet strong construction for use in outer space and thus the sheath #16 is also considered to be constructed from fabric or fiber material. However, if the Examiner is considered to over broadly interpret Daton-Lovett ‘085 as comprising a sheath formed form flexible fabric or fiber, it would have been obvious to have constructed the sheath #16 of Daton-Lovett ‘085 out of a flexible fabric or fiber sheath in order to use the same materials as the mast and thus constructed a strong yet lightweight assembly that can be launched and used in outer space and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Winchester in view of Warren (U.S. Publication 2003/0182878).
Regarding claim 6, Winchester discloses the claimed invention except for at least one layer of the laminated shell has an uneven longitudinal edge profile. However, it is highly well known in the art, as evidenced by Warren, that the edges of an extendible member can comprise of tabs, see #70 and #72 in figure 10, or tabs and apertures, see #90 and #92, respectively, in figure 10, in order to lock the extendible member in the deployed configuration. Therefore, it would have been obvious to have constructed the longitudinal edge profiles of the layers of Winchester to comprise of tabs or tabs and apertures, as taught in Warren, to form uneven longitudinal edge profiles in order to allow deployment of the extendible member without needing to weld or otherwise require an additional step or tool for locking such a member in the extended state.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Winchester in view of Daton-Lovett ‘085.
Regarding claim 14, Winchester discloses the claimed invention except for a flexible cord attached along the edge of the laminated shell. However, it is highly well known in the art, as evidenced by Daton-Lovett ‘085, that cables can be provided within pockets formed at respective longitudinal edges of a deployable laminated shell in order to allow electronics connected at one end of the boom to be attached to the deployment housing section of the boom assembly. Therefore, it would have been obvious to have included a cable on one or both edges of the boom of Winchester, as taught in Daton-Lovett ‘085, in order to allow electrical components at one end of the boom to be connected to the housing of the boom assembly and electrically connected and powered as needed.
Regarding claim 15, Winchester in view of Daton-Lovett ‘085 render obvious a flexible fabric or fiber sheath, wherein the flexible fabric or fiber sheath is used to attach the flexible cord to the edge of the shell (The disclosure of Daton-Lovett ‘085 at pages 4 and 5 discloses the pocket #16 is “formed by the mast comprising a sheet or sheets of material on the front or rear surface of the rest of the mast,” where such a mast is constructed from fiber reinforced polymer or fabric materials in order to make a lightweight yet strong construction for use in outer space and thus the sheath #16 is also considered to be constructed from fabric or fiber material, where such features would be provided within Winchester as explained above. However, if the Examiner is considered to over broadly interpret Daton-Lovett ‘085 as comprising a sheath formed form flexible fabric or fiber, it would have been obvious to have constructed the sheath #16 of Winchester in view of Daton-Lovett ‘085 out of a flexible fabric or fiber sheath in order to use the same materials as the mast and thus constructed a strong yet lightweight assembly that can be launched and used in outer space and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635